 

 



LOAN AGREEMENT


 

 

by and between

 

 

 

CAMBR COMPANY, INC.,
as the Lender

 

 

 

And

 

 

 

AMERICAN REALTY CAPITAL — RETAIL CENTERS-OF AMERICA, INC.,
as the Borrower

 

 

 

Dated as of JUNE 6, 2012

 



 

 

 

Loan Agreement dated as of June 6, 2012 ("Agreement") by and between AMERICAN
REALTY CAPITAL — RETAIL CENTERS OF AMERICA, INC. (the "Borrower"), and CAMBR
COMPANY, INC. (the "Lender").

 

WITNESSETH:

 

WHEREAS, the Borrower and the Lender desire to enter into this Agreement in
order to fund the short-term borrowing needs of the Borrower in connection with
the acquisition of the Properties;

 

NOW, THEREFORE, in consideration of the foregoing premise, the covenants,
agreements, representations and warranties, and obligations hereinafter
contained, and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Borrower and the Lender hereby agree as
follows:

 

ARTICLE 1 DEFINITIONS

 

Section 1.1. Defined Terms

 

As used herein the following terms shall have the following meanings:

 

"Affiliate" as applied to any Person shall mean any other Person directly or
indirectly through one or more intermediaries controlling, controlled by, or
under common control with, that Person. For the purposes of this definition,
"control" (including with correlative meanings, the terms "controlling",
"controlled by" and "under common control with"), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.

 

"Agreement" shall mean this Loan Agreement, as the same from time to time may be
amended, supplemented or modified.

 

"Business Day" shall mean a day other than a Saturday, Sunday or other day on
which commercial banks are authorized or required to close under the laws of the
State of New York.

 

"Capitalized Lease" shall mean any lease under which the obligations to pay rent
or other amounts constitute Capitalized Lease Obligations.

 

"Capitalized Lease Obligations" shall mean as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP` and, for purposes, of this Agreement, the,
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP.

 



-2-

 

 

"Closing Date" means the date on which Borrower's acquisition of the Properties
is effected.

 

"Condemnation" means the taking by any Governmental Authority of the Property or
any part thereof through eminent domain or otherwise (including, without
limitation, any transfer made in lieu of or in anticipation of the exercise of
such taking).

 

"Consolidated Net Worth" shall mean, with respect to the Borrower for any
period, net worth as determined and computed on a consolidated basis in
accordance with GAAP.

 

"Contractual Obligations" shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which such Person or any of its property is
bound.

 

"Default" shall mean any of the events specified in this Agreement under "Events
of Default", whether or not any requirement for the giving of notice, the lapse
of time, or both, has been satisfied.

 

"Dollars" and "S" shall mean dollars in lawful currency of the United States of
America.

 

"Effective Date" shall have the meaning set forth in Section 10.12 hereof.

 

"Environmental Laws" shall mean any federal, state or local statute or
regulation relating to hazardous or toxic wastes or substances or the removal
thereof.

 

"Equity Interests" shall mean, as to any Person, all shares, interests,
partnership interests, limited liability company interests, participations,
rights in or other equivalents (however designated) of such Person's equity
(however designated) and any rights, warrants or options exchangeable for or
convertible into such shares, interests, participations, rights or other equity.

 

"Event of Default" shall mean any of the events specified in this Agreement
under "Events of Default", provided that any requirement for the giving of
notice, the lapse of time, or both, or any other condition, has been satisfied.

 

"Exit Fee" shall have the meaning set forth in Section 2.4(c) hereof.

 

"Formation Documents" means, as applicable, the certificate of formation,
certification of incorporation, limited liability company agreement, partnership
agreement; articles of incorporation, by-laws, any other organizational
documents of the Borrower, and each as amended from time to time.

 



-3-

 

 

"GAAP" shall mean generally accepted accounting principles applied in a manner
consistent with that employed in the preparation of the financial statements
described in Section 3.1.

 

"Governmental Authority" means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

"Indebtedness" shall mean, with respect to any Person, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (c) all obligations of such Person for the
deferred purchase price of property or services, except current accounts payable
arising in the ordinary course of business and not overdue more than sixty (60)
days, except to the extent of accounts payable contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (e) all payment
obligations of such Person with respect to interest rate or currency protection
agreements, (f) all obligations of such Person as an account party under any
letter of credit or in respect of bankers' acceptances, (g) all obligations of
any third party secured by property or assets of such Person (regardless of
whether or not such Person is liable for repayment of such obligations), (h) all
guarantees of such Person, excluding, however, the endorsement of negotiable
instruments for deposit or collection in the ordinary course of business, (i)
Capitalized Lease Obligations not incurred in the ordinary course of business,
and (j) the redemption price of all redeemable preferred stock of such Person,
but only to the extent that such stock is redeemable at the option of the holder
or requires sinking fund or similar payments at any time prior to the Maturity
Date.

 

"Interest Expense" shall mean, with respect to the Borrower for the applicable
period of determination thereof, the interest expense of the Borrower during
such period determined on a consolidated basis in accordance with GAAP, and
shall in any event include, without limitation, (i) the amortization of debt
discounts, (ii) the amortization of all fees payable in connection with the
incurrence of Indebtedness to the extent included in interest expense and (iii)
the portion of any Capitalized Lease Obligation allocable to interest expense.

 

"Internal Revenue Code" shall mean the Internal Revenue Code of 1986, as it may
be amended from time to time.

 



-4-

 

 

"Interest Rate" shall have the meaning set forth in Section 2.4(a) hereof.

 

"Investments" shall mean any loan or advance of money, credit or property to or
investment in (by capital contribution, loan, purchase or otherwise) any firm,
corporation, or other Person, other than accounts receivable or deposits (other
than deposits that have been reserved for purposes of investing such funds in
any firm, corporation or other Person) arising in the ordinary course of
business.

 

"Leases" shall have the meaning set for in Section 3.21 hereof.

 

"Lien" shall mean any mortgage, pledge, security interest, hypothecation,
assignment, deposit arrangement, encumbrance, or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction).

 

"Loan" shall mean the loan made pursuant to Section 2.1 hereof. "Loan Amount"
shall have the meaning set forth in Section 2.2 hereof

 

"Loan Documents" shall mean this Agreement, the Note and each document,
agreement and instrument executed in connection herewith or pursuant hereto or
in connection with or pursuant to any of the foregoing, together with each
document, agreement and instrument made by the Borrower with or in favor of or
owing to the Lender.

 

"Maturity Date" shall mean June 5, 2013 provided, however, the Borrower shall
have the right, upon advance notice to Lender, to two extensions of the Term of
the loan for up to one year each.

 

"Obligations" shall mean any and all sums owing under the Loan Documents and all
other obligations, direct or contingent, joint, several or independent, of the
Borrower now or hereafter existing due or to become due to, or held or to be
held by the Lender, whether created directly or acquired by assignment or
otherwise.

 

"Person" shall mean any individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization or any other
judicial entity, or a government or state or any agency or political subdivision
thereof

 

"Post Default Rate" shall mean at any time a rate of interest equal to 2% per
annum in excess of the Interest Rate.

 



-5-

 

 

"Properties" and each individually, a "Property" shall mean the real estate
acquired by the Borrower in connection with the Loan.

 

"Purchase Money Indebtedness" means Indebtedness of the Borrower incurred for
the purpose of financing all or any part of the purchase price, or other cost of
construction or improvement of any property; provided that the aggregate
principal amount of such Indebtedness does not exceed the lesser of the fair
market value of such property or such purchase price or cost.

 

"Purchase Price" means the sum of the contractual purchase price of the
Properties plus all transaction costs and expenses directly related to the
purchase of the Properties, subject to a limit of 5% of the contractual purchase
price. The Purchase Price shall include only acquisition costs directly related
to the purchase of the Properties, and shall not include any general
administrative expenses or overhead costs of the Lender.

 

"Requirements of Law" shall mean as to any Person, the organizational or
governing documents of such Person, and any law, treaty, rule or regulation, or
determination of an arbitrator or a court or other governmental authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

"Subsidiary" or "Subsidiaries" of any Person shall mean a corporation,
partnership, limited liability company, limited partnership or other entity in
which that Person directly or indirectly owns or controls Equity Interests
having ordinary voting power to elect a majority of the board of directors (or
appoint other comparable managers) of such corporation, partnership, limited
liability company, limited partnership or other entity.

 

Section 1.2. Accounting Terms

 

As used in the Loan Documents and in any certificate, opinion or other document
made or delivered pursuant thereto, accounting terms not defined in Section 1.1,
and accounting terms partly defined in Section 1.1, to the extent not defined,
shall have the respective meanings given to them under GAAP. If any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in this Agreement, the Lender and the Borrower shall negotiate in good
faith to amend such ratio or requirement to reflect such change in GAAP,
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change and (ii) the Borrower
shall provide to the Lender financial statements and other documents required
under this Agreement (or such other items as the Lender may reasonably request)
setting forth a reconciliation between calculations of such ratio or requirement
before and after giving effect to such change.

 

Section 1.3. Rules of Interpretation

 



-6-

 



 

(a) Unless expressly provided in any Loan Document to the contrary, (i) the
words "hereof", "herein", "hereto" and "hereunder" and similar words when used
in each Loan Document shall refer to such Loan Document as a whole and not to
any particular provision thereof, (ii) article, section, subsection, schedule
and exhibit references contained therein shall refer to article, section,
subsection, schedule and exhibit thereof or thereto, (iii) the words "include"
and "including", shall mean that the same shall be "included, without
limitation", (iv) any definition of, or reference to, any agreement, instrument,
certificate or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (v) any reference herein to any Person shall
be construed to include such Person's successors and assigns, (vi) the words
"asset" and "property" shall be construed to have the same meaning and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (vii) words in the singular number
include the plural, and words used therein in the plural include the singular,
(viii) any reference to a time shall refer to such time in New York, (ix) in the
computation of periods of time from a specified date to a later specified date,
the word 'from" means 'from and including" and the words "to" and "until" each
means "to but excluding", and (x) references therein to a fiscal period shall
refer to that fiscal period of the Borrower.

 

(b) Article and Section headings have been inserted in the Loan Documents for
convenience only and shall not be construed to be a part thereof.

 

ARTICLE 2 AMOUNT AND TERMS OF LOAN

 

Section 2.1. Loan

 

Subject to the terms and conditions set forth herein, and in reliance on
Borrower's representations, warranties and covenants set forth herein, Lender
has made a Loan in the amount of $3,000,000 to Borrower. The Loan is evidenced
by this Agreement and by the Note made by Borrower to the order of Lender and
shall bear interest and be paid upon the terms and conditions, including the
payment of any and all fees, provided herein. The Loan made hereunder shall be
repaid or prepaid (subject to the Exit Fee) by the Borrower in accordance with
the applicable terms and conditions set forth herein.

 

Section 2.2. Note

 

The Loan made by the Lender to the Borrower shall be evidenced by a promissory
note of the Borrower substantially in the form of Exhibit A hereto with
appropriate insertions (the "Note"), payable to the order of the Lender and
representing the obligation of the Borrower to pay the unpaid principal amount
of the Loan made by the Lender to the Borrower, with interest and fees thereon
as hereinafter prescribed (collectively, the "Loan Amount"). The Promissory Note
shall (i) be dated the date of this Agreement and (ii) be stated to mature on
the Maturity Date. Borrower shall have the one-time right, provided notice if
given to Lender at least 30 days prior to the Maturity Date, to extend the term
of the Loan for one year from the Maturity Date.

 



-7-

 

 

Section 2.3. Intentionally Omitted

 

Section 2.4. Interest and Fees

 

(a) Interest. Interest on the Loan shall accrue at a rate per annum equal to
eight percent (8%) of the Loan and shall be payable monthly in arrears, except
as otherwise expressly provided herein (the "Interest Rate"). The Interest Rate
on the outstanding principal balance shall be computed on the basis of a 360-day
year for actual days elapsed and shall accrue on the first day of each month
starting on the first day of the month following the Effective Date and shall be
payable as provided in this Agreement. After any stated or accelerated maturity,
the Note shall bear interest at the Post Default Rate.

 

(b) Exit Fee. Simultaneously with the final payment of the Loan,
and no later than on the Maturity Date, the Borrower shall pay to lender a fee
of 1% of the original Loan Amount.

 

Section 2.5. Intentionally Omitted

 

Section 2.6. Interest Payments; Manner of Payments; Rate After Default; Schedule
to Note

 

(a) Interest Payments. Unless sooner accelerated as provided in this Agreement
or the Note upon the occurrence of an Event of Default, Borrower shall make
monthly payments of interest at the Interest Rate on the outstanding principal
balance of the Loan, payable in arrears, commencing on the first (1st) day of
the month following the date hereof, and continuing on the first day of each
month thereafter (each, a "Payment Date") until the entire indebtedness
evidenced hereby and the Note is paid in full or the Maturity Date, whichever
first occurs. Any sums due on a day which is not a Business Day shall be due on
the following Business Day. Interest shall accrue on any day that any principal
is outstanding, including days which are not Business Days.

 

(b) Principal Payments. The Loan shall be interest only and no principal
payments shall be due during the term of the loan until the Maturity Date, when
the entire outstanding principal balance shall be due and payable.

 

(c) All payments (including prepayments) to be made by the Borrower on account
of principal or interest with respect to the Loan or on account of fees or any
other obligations of the Borrower to the Lender hereunder shall be made to the
Lender at the office of the Lender set forth in Section 10.1 hereof or at such
other place as the Lender may from time to time designate in writing in lawful
money of the United States of America in immediately available funds, without
counterclaim or setoff and free and clear of, and without any deduction or
withholding for, any taxes or other payments. If any payment to be so made
hereunder, or under the Note, becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business Day
and, to the extent permitted by applicable law, interest thereon shall be
payable at the then applicable rate during such extension. All payments shall be
applied first to the payment of all fees, expenses and other amounts due to the
Lender (excluding principal and interest), then to accrued interest, and then on
account of outstanding principal; provided, however, that after the occurrence
of an Event of Default, payments will be applied to the obligations of the
Borrower to the Lender as the Lender determines in its sole discretion.

 



-8-

 

 

(d) Upon and following an Event of Default, all Loans, and any and all accrued
and unpaid interest, fee or amount due hereunder, to the extent permitted by
applicable law, shall bear interest (payable on demand, and in any event on the
last day of each month, and computed daily on the basis of a 360-day year for
actual days elapsed) at the Post Default Rate until paid. The obligation to so
pay interest upon any obligation of the Borrower to the Lender shall not be
construed so as to waive the requirement for payment on the same date that
payment is to be made to the Lender as set forth in this Agreement.

 

(e) The Borrower may voluntarily prepay the Loan in full or in part at any time
upon prior written notice to the Lender received no later than 4 p.m. on the
date of such prepayment, payment of the Exit Fee and any accrued and unpaid
interest through the date of such prepayment.

 

(f) The Borrower hereby expressly authorizes the Lender to record on the
schedule attached to the Note the amount and date of the Loan, the rate of
interest thereon, the date and amount of each payment of principal and the
unpaid principal balance; provided, however, that the failure of the Lender to
make any such notation shall not in any manner affect the obligation of the
Borrower to repay any Loan in accordance with the terms hereof. All such
notations shall be presumed to be correct, absent manifest error.

 

Section 2.7. Use of Proceeds

 

The proceeds of the Loan hereunder shall be used for the short-term borrowing
needs of the Borrower for the acquisition of the Properties. To the extent there
are gains or losses from a sale of a Property acquired with proceeds from the
Loan, such gains or losses shall be exclusively those of the Borrower, providing
Borrower has paid down the Loan consistent with this Agreement and other Loan
Documents.

 



-9-

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lender to enter into this Agreement and to make the
financial accommodations herein provided for, the Borrower hereby covenants,
represents and warrants to the Lender that:

 

Section 3.1. Financial Condition

 

(a) The financial statements of the Borrower heretofore furnished to the Lender,
are complete and correct and present fairly the financial condition of the
Borrower as at such date. Such financial statements, including schedules and
notes thereto, have been prepared in accordance with GAAP. The Borrower has no
material contingent obligations, contingent liabilities or liabilities for
taxes, long-term leases or unusual forward or long-term commitments, which are
not reflected in the foregoing statements or in the notes thereto. Since the
date of the aforementioned financial statements, there has been no material
adverse change in the business, operations, assets or financial or other
condition of the Borrower ("Material Adverse Change").

 

Section 3.2. Corporate Existence; Compliance with Law

 

The Borrower (a) is duly organized and subsisting under the laws of the State of
Maryland, (b) has the power and authority and the legal right to own and operate
its property, and to conduct the business in which it is currently engaged, (c)
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change, is duly qualified
as a foreign entity and in good standing under the laws of each jurisdiction
where its ownership or operation of property or the conduct of its business
require such qualification, and (d) except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, is in compliance with all Requirements of Law.

 

Section 3.3. Power; Authorization; Enforceable Obligations

 

The Borrower has the power and authority and the legal right to make, execute,
deliver and perform its Obligations under the Loan Documents to which it is a
party, and to borrow hereunder and has taken all necessary action to authorize
the borrowing on the terms and conditions of the Loan Documents and to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party. No consent or authorization of, filing with, or other act by or in
respect of any other Person or any Governmental Authority, is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which the
Borrower is a party. The Loan Documents to which the Borrower is a party will be
duly executed and delivered on behalf of the Borrower and such Loan Documents,
when executed and delivered, will each constitute a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 



-10-

 

 

Section 3.4. No Legal Bar

 

The execution, delivery and performance of the Loan Documents to which the
Borrower is a party and the borrowings hereunder and the use of the proceeds
thereof by the Borrower will not violate any Requirement of Law or any
Contractual Obligation of the Borrower, and will not result in, or require, the
creation or imposition of any Lien on any of its properties or revenues pursuant
to any Requirement of Law or Contractual Obligation, except those in favor of
the Lender provided herein.

 

Section 3.5. No Material Litigation

 

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending by or against the Borrower (a) with respect to
any Loan Document or any of the transactions contemplated hereby or thereby or
(b) which if adversely determined, could reasonably be expected to result in a
Material Adverse Change.

 

Section 3.6. No Default

 

The Borrower is not in default under or with respect to any Contractual
Obligation in any respect which could reasonably be expected to result in a
Material Adverse Change or which could reasonably be expected to materially and
adversely affect the ability of the Borrower to perform its obligations under
the Loan Documents to which it is a party. As of the date hereof, no Default or
Event of Default has occurred and is continuing.

 

Section 3.7. No Burdensome Restrictions

 

The Borrower is not subject to any Contractual Obligation or Requirement of Law
which could reasonably be expected to result in a Material Adverse Change or
which could reasonably be expected to materially and adversely affect the
ability of the Borrower to perform its obligations under the Loan Documents to
which it is a party.

 

Section 3.8. Taxes

 

The Borrower has filed, or caused to be filed, all tax returns which are
required to be filed, and has paid all taxes shown to be due and payable on said
returns or on any assessments made against them or any of their property, except
taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower has set aside on its books adequate reserves in accordance
with GAAP.

 



-11-

 

 

Section 3.9. Federal Regulations

 

The Borrower is not engaged nor will' it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
"purchasing" or "carrying" any "margin stock" within the meanings under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect. No part of the proceeds of any Loan
hereunder will be used for "purchasing" or "carrying" "margin stock" as so
defined or for any purpose which violates, or which would be inconsistent with,
the provisions of the Regulations of such Board of Governors.

 

Section 3.10. Environmental Matters

 

(a) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Change, each
Property (i) is in compliance with applicable Environmental Laws and any permit,
license or other approval required under any applicable Environmental Law and
(ii) is not subject to any pending or unresolved environmental liability.

 

(b) Except as could not reasonably be expected to result in a Material Adverse
Change, there are no proceedings pending or, to the knowledge of the Borrower,
contemplated under any federal, state or local law regulating the discharge of
hazardous or toxic materials or substances into the environment, relating to the
Property.

 

Section 3.11. Properties, Priority of Liens

 

The Borrower has or will have upon the Closing Date good, marketable and
insurable fee simple title of record to the Properties, free and clear of any
Lien of any nature whatsoever, except as permitted by Section 7.4 hereof.

 

Section 3.12. Name Changes, Mergers, Acquisitions

 

The Borrower has not within the six-year period immediately preceding the date
of this Agreement changed its name, been the surviving entity of a merger or
consolidation, or acquired all or substantially all of the assets of any Person.

 

Section 3.13. Intentionally Omitted Section 3.14. No Condemnation.

 

No Condemnation proceeding has been commenced or, to the Borrower's knowledge,
is contemplated with respect to all or any portion of any Property or for the
relocation of roadways providing access to the Property.

 



-12-

 

 

Section 3.15. Requirements of Law.

  

Each Property and its present and contemplated use and occupancy are in material
compliance with all Requirements of Law.

 

Section 3.16. Operating Permits.

 

Borrower has obtained all licenses, permits, registrations, certificates and
other approvals, governmental and otherwise (including, without limitation,
zoning, building code, land use and environmental), necessary for the use,
occupancy and operation of each Property and the conduct of its business
thereat, all of which are in full force and effect as of the date hereof. No
event or condition currently exists which could result in the revocation,
suspension, or forfeiture thereof.

 

Section 3.17. Flood Zone.

 

Except as otherwise disclosed on the survey of each Property provided to Lender
in connection with the Loan, no portion of the improvements on such Properties
is located in an area identified by the Federal Emergency Management Agency or
any successor thereto, as an area having special flood hazards.

 

Section 3.18. Adequate Utilities.

 

Each Property is adequately served by all utilities required for the current or
contemplated use thereof. All water and sewer systems are provided to each
Property by public utilities, and each Property has accepted or is equipped to
accept such utility services.

 

Section 3.19. Public Access.

 

All public roads and streets necessary for access to each Property for the
current or contemplated use thereof have been completed, are serviceable and
all-weather, and are physically and legally open for use by the public.

 

Section 3.20. Assessments.

 

No unpaid assessments for public improvements or assessments otherwise affecting
any Property currently exist or, to the Borrower's knowledge, are pending, nor
are improvements contemplated to any Property that may result in any such
assessments.

 

Section 3.21. Leases.

 

Upon the Closing Date, with respect to the leases at the Properties (the
"Leases"), Borrower, or a subsidiary of Borrower, is the sole owner of the
lessors' entire interest in the Leases and has not assigned, pledged or
otherwise transferred the rents reserved in the Leases except in connection with
any purchase money mortgages.

 



-13-

 

 

ARTICLE 4 CONDITIONS PRECEDENT

 

Section 4.1. Conditions to Lender Obligations

 

The obligation of the Lender to make the Loan to the Borrower hereunder is
subject to the satisfaction of the following conditions precedent:

 

(a) Note and other Agreements. The Lender shall have received: (i) the Note duly
executed by the Borrower; (ii) the organizational documents of the Borrower,
including, without limitation, the Formation Documents of the Borrower; and (ii)
good standing certificates issued by the appropriate office of each state in
which the Borrower is qualified to do business as a foreign entity.

 

(b) Intentionally Omitted.

 

(c) Capitalization. The legal structure and capitalization of the Borrower shall
be satisfactory to the Lender.

 

(d) Representations and Warranties. The representations and warranties made by
the Borrower herein in any certificate, document or financial or other statement
furnished at any time under or in connection herewith, shall be correct on and
as of the date herein, except to the extent that such representations and
warranties expressly relate to an earlier date in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.

 

(e) Due Diligence. The Lender shall have completed due diligence with respect to
the Borrower and the Borrower shall have fully cooperated with the Lender in
connection therewith and the results of the foregoing shall be satisfactory to
the Lender in its sole discretion.

 

Insurance. The Borrower shall have delivered to the Lender evidence of the
Borrower's liability insurance policies and copies of certificates of the
issuing companies with respect to such insurance policies owned by the Borrower
covering or in any manner relating to each Property. All such certificates are
in form and substance reasonably satisfactory to the Lender.

 

(g) Material Adverse Change. The Lender shall have determined, in its sole
judgment, that no Material Adverse Change shall have occurred since June 1,
2010.

 

(h) Approvals. All material consents, authorizations and approvals of, and
filings and registrations with, and all other actions in respect of, any
Governmental Authority or other Person required in connection with the making of
the Loan or the conduct of the Borrower's business with respect to the
Properties shall have been obtained and shall be in full force and effect.

 



-14-

 

 

(i) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Effective Date.

 

(j) Legality. The making of such Loan shall not contravene any law, rule or
regulation applicable to the Lender.

 

(k) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Agreement shall be reasonably satisfactory
in form and substance to the Lender and its counsel.

 

ARTICLE 5 AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as this Agreement remains in effect,
the Note remains outstanding and unpaid, or any other amount is owing to the
Lender hereunder, the Borrower will:

 

Section 5.1. Existence and Qualification

 

Take the reasonably necessary steps to preserve its existence as a corporation
and its right to conduct business in all states in which the nature of its
business requires qualification to do business. In the event of dispute between
the Borrower and the Lender as to when qualification is necessary, the decision
of the Lender shall control.

 

Section 5.2. Financial Information

 

(a) Keep its books of account in accordance with good accounting practices and
furnish to the Lender within 120 days after the last day of each of its fiscal
years, the balance sheet of the Borrower as at such last day of the fiscal year
and statements of income and retained earnings and cash flows for such fiscal
year each and prepared and certified by the chief financial or accounting
officer or authorized officer of the Borrower as having been prepared in
accordance with GAAP consistently applied; and within 45 days after the close of
each of the fiscal quarters of each fiscal year balance sheets, statements of
income and retained earnings and cash flows of the Borrower as of the last day
of and for such quarter; in reasonable detail and prepared and certified by the
chief financial or accounting officer or authorized officer of the Borrower as
having been prepared in accordance with GAAP (subject to year-end adjustments).
The Borrower will also, with reasonable promptness, furnish such other data as
may be reasonably requested by the Lender.

 

(b) Within 10 days of any officer of the Borrower obtaining knowledge of any
Default, if such Default is then continuing, the Borrower shall furnish to the
Lender a certificate of the chief financial or accounting officer of the
Borrower setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto.

 



-15-

 

 

Section 5.3. Insurance

 

With respect to the Properties, maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower
operates. Such policies will contain a provision whereby they cannot be canceled
except after thirty (30) days' prior written notice to the Lender.

 

Section 5.4. Preservation of Properties; Compliance with Law and Contractual
Obligations

 

Maintain and preserve all of the Properties in good working order and condition,
ordinary wear and tear excepted, and comply with all Requirements of Law and
Contractual Obligations, and take all necessary steps to preserve its existence
and franchises and comply with all future Requirements of Law and Contractual
Obligations applicable to it in the operation of its business with respect to
the Properties, except to the extent non-compliance could not reasonably be
expected to result in, either individually or in the aggregate, a Material
Adverse Change.

 

Section S.S. Taxes

 

Pay before the same become delinquent all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any of
its Properties, and all lawful claims which if unpaid might become a Lien or
charge upon any of the Properties, except to the extent contested in good faith
by proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof in accordance with GAAP.

 

Section 5.6. Notice of Litigation

 

Promptly notify the Lender in writing of any litigation, legal proceeding or
dispute, whether or not in the ordinary course of business, involving amounts in
excess of Five Hundred Thousand Dollars ($500,000.00), affecting the Borrower,
whether or not fully covered by insurance, and regardless of the subject matter
thereof (excluding, however, any actions relating to workers' compensation
claims or negligence claims relating to use of motor vehicles, if fully covered
by insurance, subject to deductibles).

 



-16-

 

 

Section 5.7. Change of Location

 

Without the prior notice to the Lender, change the location of its places of
business or establish any new place of business, or discontinue any existing,
place of business.


Section 5.8. Books and Records

 

Keep accurate and complete records of its accounts, inventory and equipment
consistent with good accounting practices.

 

Section 5.9. Inspection Rights.

 

If a Default or an Event of Default shall have occurred and be continuing,
permit the Lender and representatives and agents of the Lender upon reasonable
prior notice, to examine and make copies of and abstracts from the Borrower's
records and books of account, to visit and inspect the Borrower's Properties, to
verify materials, leases, notes, accounts receivable, deposit accounts and its
other assets, to conduct audits, physical counts, valuations, appraisals,
environmental assessments or examinations and to discuss the Borrower's affairs,
finances and accounts with any of the Borrower's directors, officers, managerial
employees, independent accountants or any of the Borrower's other
representatives, all at such reasonable times during normal business hours at
the expense of the Borrower. In furtherance of the foregoing, the Borrower shall
authorize its independent accountants to discuss the affairs, finances and
accounts of the Borrower (independently or together with representatives of the
Borrower) with the Lender and representatives and agents of the Lender in
accordance with this Section 5.10.

 

Section 5.10. Information Upon Repayment or Prepayment.

 

At the time of repayment or prepayment of all or a portion of the Loan Amount,
the Borrower shall provide to the Lender a true and complete statement of all
Obligations of the Borrower as of the date of such repayment or prepayment, in
each case showing the amount prepaid or repaid, the aggregate principal amount
of the Loan, the amount of Interest, the Repayment Premium, and the amount of
any outstanding fees owed by the Borrower to the Lender.

 

Section 5.11. Other Information.

 

From time to time, such other information or documents (financial or otherwise)
with respect to the Borrower as the Lender may reasonably request and that is
prepared by the Borrower and/or its Affiliates in the ordinary course of
business.

 



-17-

 

 

ARTICLE 6 ' INTENTIONALLY OMITTED ARTICLE 7 NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as this Agreement remains in effect,
the Note remains outstanding and unpaid, or any other amount is owing to the
Lender hereunder it will not:

 

Section 7.1. Indebtedness for Borrowed Money

 

Incur, or permit to exist, any Indebtedness for borrowed money, except, (i)
Purchase Money Indebtedness (newly issued or by assumption), (ii) Indebtedness
incurred under any other loans made by the Lender in its discretion to the
Borrower, or (iii) unsecured trade credit incurred in the ordinary course of
business.

 

Section 7.2. Mergers, Acquisitions and Sales of Assets

 

Enter into any merger or consolidation or liquidate, windup or dissolve itself
or sell, transfer or lease or otherwise dispose of all or any substantial part
of its assets or acquire by purchase or otherwise the business or assets of, or
stock of, another business entity, except in the ordinary course of business per
the terms of the articles of incorporation or otherwise with the prior written
consent of the Lender.

 

Section 7.3. Investments

 

Make, or suffer to exist, any Investment in any Person if such Investment is not
expressly permitted under the Formation Documents of the Borrower.

 

Section 7.4. Liens

 

Create, assume or permit to exist, any Lien on any of the Properties except: (i)
Liens in favor of the Lender; (ii) statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, suppliers, materialmen, repairmen and other
Liens imposed by law incurred in the ordinary course of business for sums not
yet delinquent or being contested in good faith, if such reserve or other
appropriate provision, if any, as shall be required by GAAP shall have been made
in respect thereof; (iii) Liens Incurred or deposits made in the ordinary course
of business in connection with workers' compensation, unemployment insurance and
other types of social security, including any Lien securing letters of credit
issued in the ordinary course of business consistent with past practice in
connection therewith, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government performance and
returnof-money bonds and other similar obligations (exclusive of obligations for
the payment of borrowed money); (iv) any interest or title of a lessor under any
Capitalized Lease Obligation; (v) purchase money Liens securing Purchase Money
Indebtedness incurred to finance the acquisition of property; (vi) liens
securing reimbursement obligations with respect to commercial letters of credit
which encumber documents and other property relating to such letters of credit
and products and proceeds thereof; and (vii) liens encumbering deposits made to
secure obligations arising from statutory, regulatory, contractual, or warranty
requirements of the Borrower, including rights of offset and setoff.

 



-18-

 

 

Section 7.5. Contingent Liabilities

 

Without the prior written consent of the Lender, assume, endorse, be or become
liable for or guarantee the obligations of any Person, excluding, however, the
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business.

 

Section 7.6. Borrower Net Worth

 

The Consolidated Net Worth of Borrower shall be no less than $3,000,000.00.

 

Section 7.7. Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements, Etc.

 

(a) Amend, modify or otherwise change (or permit the amendment, modification or
other change in any manner of) any of the provisions of any of its Indebtedness
or of any instrument or agreement (including, without limitation, any purchase
agreement, indenture, loan agreement or security agreement) relating to any such
Indebtedness if such amendment, modification or change would (i) increase the
interest rate on such Indebtedness; (ii) accelerate the dates upon which
payments of principal or interest are due on, or increase the principal amount
of, such Indebtedness; (iii) change in a manner materially adverse to the
Borrower any event of default or add or make more restrictive any covenant with
respect to such Indebtedness; (iv) change in a manner adverse to the Borrower,
the prepayment, redemption or put provisions of such Indebtedness; (v) change
the subordination provisions thereof (or the subordination terms of any guaranty
thereof), if any; or (vi) change or amend any other term if such change or
amendment would increase the obligations of the obligor or confer additional
material rights on the holder of such Indebtedness in a manner adverse to the
Borrower or the Lender, except in the case of this Section 7.7(a), if the
incurrence of such Indebtedness, upon such amended terms, is not prohibited
hereunder.

 

(b) Except as permitted by Section 7.2, amend, modify or otherwise change its
name, jurisdiction of formation or organizational identification number, in each
case without providing the Lender not less than five (5) days prior written
notice (or such shorter notice as the Lender may consent to in writing in its
sole discretion).

 



-19-

 

 

(c) Without not less than five (5) days prior written consent of the Lender,
change any executive officer of the Borrower.

 

(d) Amend, modify or otherwise change its Formation Documents or any agreement
or arrangement entered into by it, with respect to any of its Equity Interests,
or enter into any new agreement with respect to any of its Equity Interests,
except any such amendments, modifications or changes or any such new agreements
or arrangements pursuant to this Section 7.7(d) that, either individually or in
the aggregate, are not adverse to the Lender and could not reasonably be
expected to result in a Material Adverse Change.

 

Section 7.8. Accounting Changes

 

Make, or permit any Subsidiary to make, any change in its accounting treatment
or financial reporting practices, except as required or permitted by GAAP in
effect from time to time.

 

Section 7.9. Transactions with Affiliates

 

Except as otherwise specifically set forth in this Agreement and in the
Formation Documents, directly or indirectly purchase, acquire or lease any
property from, or sell, transfer or lease any property to, or enter into any
other transaction, with any Affiliate, except in the ordinary course of business
and at prices and on terms not less favorable to it than those which would have
been obtained in an arm's-length transaction with a non-affiliated third party.
Notwithstanding the foregoing, this Section 7.9 shall not apply to (i)
reasonable fees and compensation (in cash, securities, options or similar rights
or otherwise) paid to, and any indemnity provided on behalf of, officers,
directors, employees, consultants or agents of the Borrower as determined in
good faith by the Borrower's directors and officers; (ii) any transactions
undertaken pursuant to any Contractual Obligation or contractual right set forth
on Schedule 7.9 which is in existence as of the date hereof and modifications
and extensions thereof not materially adverse to the Borrower; (iii) loans and
advances to officers, directors and employees of the Borrower for travel,
entertainment, moving and other relocation expenses, in each case made in the
ordinary course of business and not exceeding $500,000 outstanding at any one
time; and (iv) funding made in the ordinary course of business of the
operational/working capital needs of the Subsidiaries from time to time in a
manner consistent with prior practice.

 

ARTICLE 8 EVENTS OF DEFAULT; REMEDIES Section 8.1. Events of Default

 

Each of the following events shall constitute an "Event of Default" under this
Agreement: 

 

-20-

 

 

 

(a) the Borrower shall fail to (i) pay the principal of the Note when due, or
(ii) pay any principal or interest on the Note when due or any other amount
payable hereunder and such failure shall continue unremedied for a period of
five (5) days, provided that if the fifth (5th) day shall fall on a day that is
not a Business Day, then the next succeeding Business Day thereafter; or

 

(b) any representation or warranty made or deemed made by the Borrower herein or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Agreement shall prove to
have been false in any material respect on or as of the date made or deemed
made, or

 

(c) the Borrower shall default in the observance or performance of any covenant
or provision contained in Section 2.6, Section 5.2, Article 6 or Article 7
hereof; or

 

(d) the Borrower shall default in the observance or performance of any covenant
or provision contained in Article 5 (other than Section 5.2) hereof and such
default shall not be cured by the Borrower within 10 days following its receipt
of notice thereof; or

 

(e) the Borrower shall default in the observance or performance of any other
provision contained in this Agreement or the other Loan Documents and such
default shall not be cured by the Borrower within 30 days following its receipt
of notice thereof; or

 

(f) the Borrower shall (i) default in any payment of any Indebtedness (other
than the Note) in excess of $1,000,000 beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, in each case the effect of which default or other
event or condition is to cause or permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause such Indebtedness to become due prior to its stated maturity; or

 

(g) (i) the Borrower shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee, custodian
or other similar official for it or for all or any substantial part of its
assets, or the Borrower shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Borrower any case,
proceeding or other action of a nature referred to in clause (i) above which (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets not in the possession of the Lender which results in the entry of an
order for any such relief which shall have not been vacated, discharged, or
stayed or bonded pending appeal within 45 days from the entry thereof; or (iv)
any garnishment, levy, writ or warrant of attachment or similar process shall be
issued and served against the Lender, which garnishment, levy, writ or warrant
of attachment or similar process relates to property of the Borrower in the
possession of the Lender; or (v) the Borrower shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), (iii) or (iv) of this Section
8.1(g); or (vi) the Borrower shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or

 



-21-

 

 

(h) the rendition by any court of a final judgment against the Borrower in
excess of $5,000,000 which shall not be satisfactorily stayed, discharged,
vacated or set aside within sixty (60) days of the making thereof; or the
attachment of any property of the Borrower which has not been released or
provided for to the reasonable satisfaction of the Lender within sixty (60) days
after the making thereof; or

 

(i) the Lender acting on an informed basis shall have reasonably determined that
one or more Material Adverse Changes have occurred.

 

Section 8.2. Remedies

 

Upon the occurrence and during the continuance of any Event of Default specified
in Section 8.1(g), without declaration or notice to the Borrower, the entire
Loan, all accrued and unpaid interest thereon and all other amounts owing under
the Loan Documents shall immediately become due and payable, and upon the
occurrence and during the continuance of any other Event of Default, then, in
any such event, any or all of the following actions may be taken: the Lender
may, at its option, declare the Loan hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the Note to be due and
payable and the same, and all interest accrued thereon, shall forthwith become
due and payable without presentment, demand, protest or notice of any kind, all
of which are hereby waived, anything contained herein or in any instrument
evidencing the Loan to the contrary notwithstanding.

 

ARTICLE 9 GUARANTY

 

Section 9.1. Borrower Guaranty

 

(a) The Borrower guarantees to the Lender (i) the prompt payment and discharge
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms herein.

 



-22-

 

 

(b) The Loan and the Borrower's Obligations under the Loan are unsecured and
shall not result in the imposition of any Lien in favor of the Lender on the
Properties or assets of the Borrower.

 

ARTICLE 10 MISCELLANEOUS Section 10.1. Notices

 

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

The Borrower: American Realty Capital — Retail Centers of America, Inc. 106 York
Road

Jenkintown, PA 19046

Attn: Brian Block

Fax Number: 215-887-2585

 

with a copy to: American Realty Capital

405 Park Avenue, 12th Floor New York, NY 10022

Attn: Jesse C. Galloway, Esq. Fax Number: 212-421-5799

 

The Lender: CAMBR Company, Inc.

410 Ocean Avenue

Lynbrook, NY 11563 Attn: Allen Skolnick

 

Any of the addressees list above may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any such addressee in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 



-23-

 

 

Section 10.2. No Waiver; Cumulative Remedies

 

No failure to exercise and no delay in exercising, on the part of the Lender,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right.

 

Section 10.3. Survival of Representations and Warranties

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Note.

 

Section 10.4. Expenses

 

Each of the Borrower and the Lender shall bear all of its own costs and expenses
(including, without limitation, attorneys' fees and expenses) incurred in
connection with the preparation, administration, default, collection, waiver or
amendment of any of the Loan Documents, or in connection with the Borrower's or
the Lender's exercise, preservation or enforcement of any of its rights,
remedies or options hereunder.

 

Section 10.5. WAIVER OF JURY TRIAL

 

THE BORROWER AND THE LENDER (BY ACCEPTANCE OF THE NOTE) MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE NOTE AND/OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF THE LENDER RELATING TO THE ADMINISTRATION OF THE LOANS OR ENFORCEMENT
OF THE LOAN DOCUMENTS AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, EACH OF THE LENDER AND THE BORROWER
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE PARTIES HERETO HEREBY CERTIFIES
TO THE OTHER THAT NONE OF ITS REPRESENTATIVES, AGENTS OR ATTORNEYS HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT IT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR THE LENDER AND THE BORROWER TO ENTER INTO THIS AGREEMENT
AND CONSUMMATE THE TRANSACTIONS SET FORTH HEREIN.

 



-24-

 

 

Section 10.6. Modification and Waiver

 

No modification or waiver, of or with respect to any provision of this Agreement
or any document or instrument delivered in connection therewith, shall be
effective unless and until it shall be in writing and signed by the Lender.

 

Section 10.7. Successors and Assigns

 

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lender, all future holders of the Note and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or Obligations under this Agreement, except to an Affiliate of
Borrower and with the prior written consent of the Lender.

 

(b) The Lender shall not have the right at any time to assign all or any portion
of its rights and obligations hereunder to any other Person.

 

Section 10.8. Indemnification.

 

The Borrower shall pay, indemnify, defend, and hold the Lender, its officers,
employees and agents (each, an "Indemnified Person") harmless (to the fullest
extent permitted by law) from and against any and all claims, demands, suits,
actions, investigations, proceedings, liabilities, fines, costs, penalties, and
damages, and all reasonable fees and disbursements of attorneys, experts, or
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution, delivery, enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of the Borrower's
compliance with the terms of the Loan Documents, (b) with respect to any
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of hazardous
materials, any environmental actions, any environmental liabilities or any
response actions related in any way to any assets or properties of the Borrower
(each and all of the foregoing, the "Indemnified Liabilities"). The foregoing to
the contrary notwithstanding, the Borrower shall have no obligation to any
Indemnified Person under this Section 10.8 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person. This provision shall survive the termination of this Agreement and the
repayment of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
the Borrower was required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by the Borrower with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

 



-25-

 

 

Section 10.9. Governing Law; Consent to Jurisdiction

 

THIS AGREEMENT, THE NOTE AND ANY DOCUMENTS AND INSTRUMENTS DELIVERED IN
CONNECTION HEREWITH AND THEREWITH AND THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE BORROWER AGREES THAT ANY
SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY
OR, IF JURISDICTION SHALL EXIST, ANY FEDERAL COURT SITTING THEREIN AND CONSENTS
TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY
SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SET FORTH IN THIS
AGREEMENT. THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS
BROUGHT IN AN INCONVENIENT FORUM.

 

Section 10.10. Entire Agreement

 

This Agreement and the other Loan Documents are intended by the parties as the
final, complete and exclusive statement of the transactions evidenced thereby.
All prior or contemporaneous promises, agreements and understandings, whether
oral or written, are deemed to be superseded by this Agreement and such other
Loan Documents, and no party is relying on any promise, agreement or
understanding not set forth in this Agreement or such other Loan Documents.
Neither this Agreement nor any of such other Loan Documents may be amended or
modified except by a written instrument describing such amendment or
modification executed by the Borrower and the Lender.

 

Section 10.11. Interest Adjustment.

 

All agreements between the Borrower and the Lender are hereby expressly limited
so that in no contingency or event whatsoever, whether by reason of acceleration
of maturity of the indebtedness, evidenced by a Note or otherwise, shall the
amount paid or agreed to be paid to the Lender for the use or the forbearance of
the indebtedness evidenced hereby exceed the maximum permissible under
applicable law. As used herein, the term "applicable law" shall mean the law in
effect as of the date hereof provided, however, that in the event there is a
change in the law which results in a higher permissible rate of interest,. then
this Agreement, the Note and the other Loan Documents shall be governed by such
new law as of its effective date. In this regard, it is expressly agreed that it
is the intent of the Borrower and the Lender in the execution, delivery and
acceptance of this Agreement, the Note and the other Loan Documents to contract
in strict compliance with the laws of the State of New York from time to time in
effect. If, under or from any circumstances whatsoever, fulfillment of any
provision hereof or of any of the other Loan Documents at the time of
performance of such provision shall be due, shall involve transcending the limit
of such validity prescribed by applicable law, then the obligation to be
fulfilled shall automatically be reduced to the limits of such validity, and if
under or from any circumstances whatsoever the Lender should ever receive as
interest an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to the reduction of the principal
balance evidenced by the Note and not to the payment of interest. This provision
shall control every other provision of all agreements between the Borrower, each
other party obligated on a Note and the Lender.

 



-26-

 

 

Section 10.12. Effective Date

 

This Agreement shall be effective on the date (the "Effective Date") as of which
(a) this Agreement shall be executed by all the parties hereto and delivered to
the Lender and (b) all the conditions precedent required to have been satisfied
on or before the extension of credit hereunder pursuant to Section 4.1 hereof
shall have been satisfied or waived (whether temporarily or otherwise) in
writing by the Lender. The Lender shall notify the Borrower of the Effective
Date if other than the date of the execution of this Agreement; provided,
however, that, the failure to give such notice shall not alter the Effective
Date or any of the Lender's rights under this Agreement or the other Loan
Documents.

 

Section 10.13. No Waiver Action

 

Any waiver or consent respecting any representation, warranty, covenant or other
term or provision of this Agreement or any other Loan Document shall be
effective only in the specific instance and for the specific purpose for which
given and shall not be deemed, regardless of frequency given, to be a further or
continuing waiver or consent. The failure or delay of a party at any time or
times to require performance or, or to exercise its rights with respect to, any
representation, warranty, covenant or other term or provision of this Agreement
or other Loan Document in no manner (except as otherwise expressly provided
herein) shall affect its right at a later time to enforce any such provision. No
notice to or demand on a party in any case shall entitle such party to any other
or further notice or demand in the same, similar or other circumstances. The
acceptance by the Lender of (a) any partial or late payment shall not constitute
a satisfaction or waiver of the full amount then due or the resulting Event of
Default or (b) any payment during the continuance of an Event of Default shall
not constitute a waiver or cure thereof; and the Lender may accept or reject any
such payment without affecting any of its rights, powers, privileges, remedies
and other interests under this Agreement, the other Loan Documents and
applicable law. All rights, powers, privileges, remedies and other interests of
the parties hereunder are cumulative and not alternatives, and they are in
addition to and shall not limit (except as otherwise expressly provided in this
Agreement) any other right, power, privilege, remedy or other interest of the
parties under this Agreement, any other Loan Document or applicable law.

 



-27-

 

 

Section 10.14. Severability

 

Every provision of the Loan Documents is intended to be severable, and if any
term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity, legality and enforceability of the remaining provisions
thereof shall not be affected or impaired thereby, and any invalidity,
illegality or unenforceability in any jurisdiction shall not affect the
validity, legality or enforceability of any such term or provision in any other
jurisdiction.

 

Section 10.15. Exculpation

 

Each party hereto hereby acknowledges and confirms that (i) no director,
officer, employee or limited partner of the Borrower (each an "Exculpated
Person") shall be personally liable for any obligation or liability of the
Borrower under this Agreement or any other Loan Document and (ii) all
obligations and liabilities of the Borrower under this Agreement or any other
Loan Document are enforceable solely against the Borrower and its assets and not
against any Exculpated Person or the assets of any Exculpated Person.
Notwithstanding anything to the contrary, in the event of any conflict between
the terms of any other Loan Document and this Section 10.15, this Section 10.15
shall govern and prevail.

 

Section 10.16. Counterparts

 

This Agreement may be signed in counterparts with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 



-28-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their respective proper and duly
authorized officers as of the day and year first above written.

 

LENDER:

 

CAMBR COMPANY, INC.

 

 

By: /s/ Allen Skolnick

Name: Allen Skolnick

Title: President

 

 

BORROWER:

 

AMERICAN REALTY CAPITAL — RETAIL CENTERS OF AMERICA, INC.

 

 

By: /s/ Edward M. Weil, Jr.

Name: Edward M. Weil, Jr.

Title: President

 



-29-

 

 

